Citation Nr: 1728251	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraines. 

2.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder and an anxiety disorder. 

3.  Entitlement to a disability rating in excess of 20 percent for a low back disability, to include lumbar strain. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 2003. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for headaches, an acquired psychiatric disorder, and a back disability, and denied service connection for a left wrist disability, bilateral hearing loss, and bilateral carpal tunnel syndrome. 

This case was previously before the Board in November 2014.  At that time, the Board denied the issues of entitlement to service connection for a left wrist disability, bilateral hearing loss, and bilateral carpal tunnel syndrome.  The Board also remanded the issues of entitlement to increased ratings for service-connected migraines, acquired psychiatric disorder, and back disability for further development. 

During the course of the appeal, VA cancelled the accreditation of the Veteran's representative.  The Veteran was notified of this fact in September 2014.  The Veteran was informed of alternative options for representation, and informed that if he did not respond within 30 days identifying new representation, VA would assume the Veteran had elected to represent himself and proceed with the adjudication of his claim.  No response was received within 30 days.  Thus, the Board finds the Veteran has elected to represent himself. 


When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, the Veteran's records indicate that he went through a period of unemployment that he attributes to his service-connected back disability.  Therefore, the issue of entitlement to TDIU has been raised by the record.

The Veteran appeared at a Travel Board hearing the RO in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issues of entitlement to an initial disability rating in excess of 30 percent for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal the Veteran's service-connected migraine headaches resulted in characteristic prostrating attacks that occurred frequently but that were not productive of severe economic inadaptability.

2.  For the entire period on appeal, the Veteran's acquired psychiatric disorder, variously diagnosed major depressive disorder and anxiety disorder, was manifested with a blunted affect with occasional circumlocutory speech, and occasional impairments in mood, motivation, and self-care; resulting in no more than an occasional decrease in work efficiency. 




CONCLUSION OF LAW

1.  For the entire period on appeal, the criteria for a disability rating in excess of 30 percent for migraine headaches has not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  For the entire period on appeal, the criteria for a disability rating in excess of 30 percent for an acquired psychiatric disorder, variously diagnosed major depressive disorder and anxiety disorder, has not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9400, 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in November 2014.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain new examinations for the Veteran's headaches and acquired psychiatric disorder.  These examinations took place in October and December 2015.  Additionally, the Board instructed the AOJ to obtain any pertinent treatment records from the Clarksburg VA Medical Center (VAMC) and Wood County Counselling.  A review of the transcript indicates that Wood County Counselling is actually the Wood County Community Based Outpatient Clinic (CBOC).  Treatment records from the Clarksburg VAMC and Wood Country CBOC have been added to the electronic record.  Thus, there has been compliance with the Board's remand instructions with regard to the issues of an increased rating for migraines and an acquired psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
This appeal arises from a disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The examinations provided upon remand satisfied this requirement for the matters relating to migraines and an acquired psychiatric disorder.  The examination reports discussed the clinical findings and the Veteran's reported history and discussed the impact of the disabilities on the Veteran's activities of daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  As discussed above, the Veteran was provided a hearing, where he had the opportunity to present evidence and testimony.  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Migraine Headaches

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule),  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. at 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's migraine headache disability was assessed as having a 30 percent disability rating under DC 8100.  He claimed that the current rating does not accurately reflect the true nature and degree of his disability. 

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent disability rating).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a , DC 8100 (2016).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The in June 2009, the RO found that the Veteran's migraine headache were service connected and warranted a 30 percent disability rating under diagnostic code 8100. 

The Veteran's records indicate he has been treated for headaches for light sensitivity since August 2003.  The diagnosis has evolved from typical headaches with light sensitivity to migraine headaches in more recent medical records.  He is prescribed 600 milligrams of ibuprofen to treat his headaches

After filing his claim in February 2009, the Veteran was provided a VA examination in May 2009.  In that examination the Veteran reported that he had two to three migraines a week.  The headaches last more than one day, and that during that time he experiences prostrating pain for four to six hours.  These migraines are associated with symptoms of vomiting, nausea, light sensitivity, and noise sensitivity. 

The Veteran had one emergency department record where he reported migraines.  That was also in May 2009.  He reported pain in his forehead; stating it was a 9 out of 10 on a pain scale.  However, the Veteran was noted by the clinician as being in "no apparent distress" and he reported no other associated symptoms.  

In August 2009, the Veteran had a psychiatric interview where he noted he had a "bad migraine" but was able to complete the interview "without disturbances."

In August 2011, the Veteran underwent a VA examination for his back pain.  At that examination the Veteran reported the frequency of his migraines was increasing.  They had been once to twice per week, but were now occurring three times per week.  The headaches were prostrating at times, requiring him to lie down for twelve to eighteen hours.  At that examination, the Veteran reported that he had left his last job due to hand pain and back pain.  

In November 2014, the Veteran reported that he had migraines about once a week.  He described symptoms of pain, sensitivity to light and sound, and the need to lie down.  He stated that he does not usually have to miss work due to his headaches.  He also stated that he thought it was worse than when he had the previous VA examination. 

As the Veteran represented that his symptoms had become worse, he was provided a new examination in October 2015.  The examination noted the Veteran had prostrating migraine attacks, on average, once every month.  These attacks were associated with head pain that varied from localized to the whole head, the pain worsened with activity, he experienced nausea, vomiting, sensitivity to light, and sensitivity to sound.  These attacks lasted one to two days. 

Throughout the period on appeal, the Veteran's symptoms most closely approximate the criteria at the 30 percent disability level.  The Veteran's symptoms involve characteristic prostrating attacks that occur at least once per month.  The Veteran has reported migraines occurring between one and three times per week that involved nausea, vomiting, and sensitivity to light and sound.  

A higher rating would require very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The record does not indicate that the Veteran has very frequent completely prostrating and prolonged attacks.  While the Veteran is competent to report his experiences, and reports one to three migraines per week, the record does not support an interpretation that these attacks are completely prostrating.  The Veteran has attended psychiatric interview when he has what he described as a bad migraine without any disturbance to the examination which required answering questions and talking with a clinician.  He also described his migraine as a 9 out of 10 on a pain scale at an emergency department, but was not observably distressed.  When considering these instances in combination with the reported symptoms at the VA examinations and at his testimony, the Board concludes that the preponderance of the evidence indicates these attacks are not completely prostrating.  

Further, the Veteran has not experienced severe economic inadaptability from his migraines.  The record notes that the Veteran left his job as a plastic extruder because of back pain and hand pain, but not his migraines.  After that, records indicate the Veteran was pursuing a higher education without interference from migraines as a full time student.  He then worked at Wal-Mart stocking shelves.  He testified that he does not miss work because of his migraines.  Therefore, the preponderance of the evidence is against finding the Veteran has experienced severe economic inadaptability due to his migraines.  

Thus, during the period on appeal the Veteran's service-connected migraine headaches have not warranted a rating in excess of 30 percent. 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the Court has held that where extraschedular consideration is not specifically sought by the claimant nor reasonably raised by the facts found by the Board, discussion of referral for extraschedular consideration is not required.  See Yancy v. McDonald, 27 Vet. App. 484, 4919 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); aff'd 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In the present case, the Veteran has not indicated he is seeking an extraschedular rating, nor have facts been shown which support referral for extraschedular consideration on either a single disability basis or combined effects basis. Thus, further discussion of this matter is unnecessary.

Acquired Psychiatric Disorder

Legal Criteria

The rating process for an acquired psychiatric disorder is the same as described above for the Veteran's migraine headaches.  However, the acquired psychiatric disorders the following rating criteria and regulations are additionally relevant. 

The General Rating Formula for Mental Disorders as they relate to a generalized anxiety disorder (DC 9400) and a depressive disorder (9434) provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9400-9434 (2016).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5, effective August 4, 2014.  The Secretary has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in September 2015, the DSM-5 is applicable to this case.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.

A GAF score is defined by DSM-IV as a number between zero and 100, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Analysis

The Veteran has alleged that the initial rating of 30 percent awarded for a service-connected acquired psychiatric disorder is too low.  He has specifically alleged that his symptoms more closely approximate the 70 percent or 100 percent level. 

The Veteran's treatment records indicate that he has received treatment for depression and anxiety.  A letter from a private psychiatrist, from March 2009, indicated he had symptoms of anxiety and depression.  The psychiatrist noted the Veteran was groomed and casually dressed, he had coherent train of thought without disturbances.  The Veteran described himself as "usually laidback."  Based on the examination the psychiatrist noted the Veteran's responses indicated a significant risk of anxiety because he stated he was nervous most of the time, worried a lot, and confused.  The Veteran described symptoms of depression as being unhappy, sadness, felling along, hopeless, and had a lack of joy.  There were no obvious indications of psychotic distortions, no hallucinations or misinterpretations of reality.  The Veteran denied any suicidal ideations.  The Veteran reported unstable relationships, but noted he had a new wife of four days and his support system included his mother and brother. 

In May 2009, the Veteran was provided a VA examination.  The Veteran noted that he saw his father at work, spent time with his wife's friends, and engaged in activities such as going out to eat and going to flea markets.  The examiner noted the Veteran's depression was in the moderate to serious range of depression based on responses, noting that he had feelings of complete failure, he was dissatisfied,  and felt guilty.  The Veteran reported he had no suicidal ideations.  The Veteran's responses indicated a moderate level of anxiety with a reported inability to relax, nervousness, trembling hands, and some difficulty breathing.  The examiner noted the Veteran's depression and anxiety resulted in a moderate impairment of his functioning that affected his ability to concentrate.  

A doctor's note from February 2011 notes the Veteran had no evidence of hopelessness, prior suicide attempts or suicidal thoughts or ideations.  In March 2011, a treatment note indicates the Veteran reported daily symptoms of dysphoria, irritability, decreased interest in usual activities, hopelessness, helplessness, worthlessness, hypersomnia, decreased motivation, appetite fluctuation, low self-esteem and negativity.  The Veteran denied suicidal and homicidal ideations.  The mental status examination from the same examination noted the Veteran was casually dressed, was alert, his cognition was intact, and the Veteran indicated his mood was "all right."  The Veteran had a blunted affect and was talkative without flight of ideas or loosening of association.  There were no delusions, paranoia, or hallucinations.  The Veteran's judgment was adequate and insight was fair. 

In August 2011, the Veteran underwent another VA examination.  The examiner assessed that the Veteran had an occupational and social impairment due to mild or transient symptoms which decreased his work efficiently and ability to perform occupational tasks only during periods of significant stress.  It was noted his symptoms were controlled by medication, but included low mood, fatigue, decreased motivation, and diminished interest in activities previously enjoyed.  He had a depressed mood, anxiety, and was noted as having panic attacks weekly or less often.  

In March 2012, the Veteran's treatment notes state he was calm with a flat affect.  His speech was vague and circumstantial with a calm and flat affect.  The Veteran denied symptoms of depression and reported decreased concentration and anxiety.  He had no hallucinations or delusional thinking, denied current or past suicidal or homicidal ideations.  

A mental status examination in November 2012 noted the Veteran was casually dressed and in no acute distress.  He was cooperative, alert, and oriented to time place and person.  He reported he was "alright" and had a blunted affect.  The Veteran was noted as talkative, spontaneous, and non-circumstantial and non-tangential.  There were no visual or auditory hallucinations, insight was fair, and judgement was adequate.  He denied any suicidal or homicidal ideations. .

A July 2013 treatment note indicated the Veteran self-terminated the use of Paxil because of physical side effects.  He briefly self-terminated the use of Bupropion and noticed he had dysphoria, decreased interest and motivation.  When he returned to using Bupropion, the symptoms were alleviated.  He reported not being more irritable or snappy than usual, and that he was able to contain his anger and irritability.  It was noted that these symptoms were not interfering with his relationship or social functioning.  He reported he had a good supportive wife and denied homicidal and suicidal ideations. 

In July 2014, the Veteran and his spouse testified that over the years the Veteran had become more self-isolating.  He does not attend events like going to races or antique malls anymore.  The Veteran's spouse related these problems to his back disability.  The Veteran reported that the only friends he talks to are co-workers.  He testified that there was some possibility that he forgets some things, but he mostly struggles to complete work on time, noting that he is not thinking about how fast he is moving to get everything completed.  As these statements indicated the Veteran's condition may have worsened since the previous VA examination, a new VA examination was scheduled. 

In October 2015 a new examination was performed.  The examiner noted the Veteran reported symptoms of dysphoria, irritability, anhedonia, hopelessness, helplessness, worthlessness, hypersomnia, amotivation, fluctuating appetite, low self-esteem, anxiety related to stressor and panic when in crowded public places.  The Veteran reported that he thought his Bupropion was not working as well as it had in the past, but also admitted he had not been taking for a long time, since he failed to reschedule an appointment with the prescribing physician.  He was noted as working at Wal-Mart part time for the past year and eight months.  He reported prior unemployment due to his back pain.  He did not report any suicidal ideations or history of attempts.  Overall, the examiner concluded the Veteran acquired psychiatric disorder resulted in an occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to performed occupational tasks only during period of significant stress.  

The Board finds the preponderance of the evidence is consistent with the findings in the VA examination reports in October 2015 and August 2011, and that the Veteran's symptoms and impairment from his acquired psychiatric disorder most closely approximate the 30 percent criteria.  That is, the Veteran's symptoms resulted in an occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to performed occupational tasks.  The Veteran's symptoms of depression and anxiety have resulted in some reduced concentration, but have not resulted in a sustained inability to perform occupational and social tasks.  Instead, these impairments are most approximate occasional interferences.  

The Veteran is able to perform an occupation, as he described at his hearing, with some reduced efficiency, depending on his ability to concentrate.  He reports his concentration and symptoms of anger and irritability are controlled by medication when he takes it.  He is able to maintain relationships with his co-workers and his close family.  He does report reduced activity outside the house, but he relates this reduction in activity to his back pain, not symptoms of his acquired psychiatric disorder.  His self-care appears normal, with all treatment notes stating he is casually dressed, some noting appropriate grooming, and none stating he has any self-care deficits.  He did testify to occasional days were he does not shower or change from pajamas, but these were represented as occasional divergences form the his normal state of self-care.  These symptoms reflect occasional disturbances that result in a reduced occupational efficiencies.  

A higher rating would be indicated by an occupational and social impairment with reduced reliability and productivity due to symptoms.  As noted above, the Veteran's reduced reliability occurs occasionally.  The 50 percent criteria includes symptoms such as reduced affect, circumstantial or circumlocutory speech, impaired judgment, disturbances in motivation and mood, and difficulty establishing and maintain effective work and social relationships.  While the Veteran is often noted has having a blunted affect, he does not report any resulting social or occupational impact from this symptom.  He has occasionally been noted as having a circumstantial speech, but more often is noted as having no deficit in this area.  His judgment is always noted as fair or better.  He does report lack of motivation at times; however, this again is noted as an occasional symptom that had not resulted in any sustained reduction in occupation efficiency.  He also maintains effective relationships with his wife and co-workers per his own testimony.  Ultimately, while the Veteran has occasional symptoms that are noted at the 50 percent rating level, these symptoms are typically transient and do not result in a sustained reduction in occupation efficiency or social reliability.  

Therefore, the preponderance of the evidence indicates the Veteran's symptoms most closely approximate the 30 percent disability rating level.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the Court has held that where extraschedular consideration is not specifically sought by the claimant nor reasonably raised by the facts found by the Board, discussion of referral for extraschedular consideration is not required.  See Yancy v. McDonald, 27 Vet. App. 484, 4919 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); aff'd 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In the present case, the Veteran has not indicated he is seeking an extraschedular rating, nor have facts been shown which support referral for extraschedular consideration on either a single disability basis or combined effects basis. Thus, further discussion of this matter is unnecessary.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected migraine headaches is denied. 

Entitlement to an initial disability rating in excess of 30 percent for a service-connected acquired psychiatric disorder, variously diagnosed as a major depressive disorder and an anxiety disorder, is denied. 


REMAND

Increase Rating for a Back Disability

The examinations of record are not sufficient to rate the Veteran's back disability.  In particular, the examinations do not provide an adequate evaluation of the impairment the Veteran experiences during flare-ups.  If VA provides a Veteran with an examination, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There have been two examinations to evaluate the Veterans bask disability since the Veteran filed his claim - one in August 2011 and one in October 2015.  Both examination reports note the Veteran experiences flare-ups the result in worse than typical symptoms, including reduced mobility and increased pain.  However, neither examination report adequately indicates sufficient information to rate the Veteran's disability based upon the functional loss due to his flare-ups.  VA must address the functional loss caused by pain, weakness, fatigability, or flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

The August 2011 examination does not make a notation as to how reduced the Veteran's mobility is.  The October 2015 examination report indicates that the extent of reduction in mobility cannot be opined without resulting in speculation.  However, it is consistent with VA practices to have the Veteran describe his reduction in movement, and for the examiner to report the described reduction in terms of degrees of motion.  Further, the examiner may opine as to the consistency of the described reduction of motion with the Veterans reported medical history and lay statements.  Thus, neither examination report provided an adequate basis to rate the Veteran's back disability when considering the functional loss the Veteran experiences due to flare-ups.  Therefore, a remand is required.

Further, the Board notes that during the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, the VA examinations during the pendency of this appeal do not indicate that the examiner tested for pain in both active and passive range of motion and in weight bearing.  As such, another examination is needed to assess the current severity of the Veteran's residuals of a left femur fracture. 

TDIU

When evidence of unemployability is submitted during the course of an appeal for an increased disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's treatment records and statements at his October 2015 examination indicate he has left jobs in the past due to his back pain.  He has specifically alleged that he could not perform those jobs at because of his service-connected back disability.  These statements indicate the Veteran's service-connected disability may have prevented him from obtaining or following a substantially gainful occupation; therefore TDIU has been raised and is before the Board.  

The record is insufficient to adjudicate the issue of a TDIU, however.  As opposed to a disability rating based on rating schedule, which is based on the average impairment in earning capacity caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Rice at 452.  In this case, the record does not contain the information necessary to determine if the Veteran's service-connected disabilities render him unemployable because the record does not contain information about the Veteran's employment history and vocational background.  Therefore, the issue of entitlement to a TDIU must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding private treatment records and VA records relevant to the Veteran's disabilities.  

3.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected back disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the back disability, the examiner should test for pain on both active and passive motion and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

Further, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage employment-related activities.  

The supporting rationale for all opinions expressed must be provided.

4.  Complete any development necessary to adjudicate the Veteran's claim of TDIU.

5.  Ensure completion of the foregoing and any other development deemed necessary, then adjudicate the issues that have been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


